Opinion

PER CURIAM.
The record reveals overwhelming evidence that the plaintiffs violated General Statutes §§ 38a-769, 38a-815 and 38a-816 (8), the violation of any one of which would entitle the insurance commissioner to revoke the licenses of the plaintiffs.
The most recent pronouncement concerning judicial review of the penalty imposed by the commissioner is that set forth in Goldberg v. Insurance Dept., 207 Conn. 77, 87, 540 A.2d 365 (1988). There, the court held that the penalty is at the discretion of the commissioner but “such discretion must be exercised within statutory guidelines.”
We conclude that the commissioner acted within such guidelines and that there was no abuse of discretion.
The judgment is affirmed.